ACCEPTED
                                                                                             01-14-00923-cr
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       6/25/2015 4:35:05 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK
                            NO. 01-14-00923-CR
                        IN THE COURT OF APPEALS
                     FOR THE FIRST JUDICIAL DISTRICT
                                                             FILED IN
                             HOUSTON, TEXAS            1st COURT OF APPEALS
                ___________________________________________HOUSTON, TEXAS
                                                                    6/25/2015 4:35:05 PM
                                                                    CHRISTOPHER A. PRINE
                                   ADAM P. PATY                             Clerk

                                            v.

                             STATE OF TEXAS
                __________________________________________

             On Appeal from the County Criminal Court at Law No. 11
                              Harris County, Texas
                            Trial Court No. 1921947
               __________________________________________

            PATY’S FIRST MOTION FOR EXTENSION OF TIME
                         TO FILE REPLY BRIEF
               __________________________________________

      Appellant, through Neal Davis, files this first motion for an extension of

time to file his reply brief to the state’s brief, showing specifically:

      1.     The Appellant’s reply brief is due June 29, 2015.

      2.     Undersigned maintains several criminal docket settings virtually every

weekday in the Harris County Criminal Justice Center.

      3.     Additionally, undersigned represents the defendant in U.S. v. Hughes,

Criminal No. G-15-MJ-32, in the Southern District of Texas, Galveston Division.

Undersigned has recently been focusing on Mr. Hughes’ detention hearing and

bond conditions in this federal case. This is a complex child pornography case,
involving a cancer doctor, that took considerable time in preparing and conducting

the detention hearing.

      4.     This Motion for Continuance is not made for purposes of delay, but so

that justice may be done.

      Paty therefore respectfully requests a 30-day extension to file his reply brief.



                                       Respectfully submitted,

                                       STRADLEY, DAVIS & REYNAL LLP

                                       /s/ Neal Davis
                                       Neal Davis
                                       Texas Bar No. 24001117

                                       917 Franklin Street, Suite 600
                                       Houston, Texas 77002
                                       Telephone: (713) 227-4444
                                       Facsimile: (800) 760-7140
                                       LAWYER FOR APPELLANT


                            CERTIFICATE OF SERVICE

      I certify that a copy of PATY’S FIRST MOTION FOR EXTENSION OF

TIME TO FILE REPLY BRIEF has been delivered to Harris County Assistant

District Attorney’s Office on June 25, 2015.


                                       /s/ Neal Davis
                                       Neal Davis


                                          2
                          NO. 01-14-00923-CR
                      IN THE COURT OF APPEALS
                   FOR THE FIRST JUDICIAL DISTRICT
                           HOUSTON, TEXAS
              ___________________________________________

                                  ADAM P. PATY

                                            v.

                            STATE OF TEXAS
               __________________________________________

           On Appeal from the County Criminal Court at Law No. 11
                            Harris County, Texas
                          Trial Court No. 1921947
                        __________________________________________


                                        ORDER
                        __________________________________________

     Upon considering PATY’S FIRST MOTION FOR EXTENSION OF TIME

TO FILE REPLY BRIEF —

     It is ordered GRANTED.

     Appellant’s reply brief is due on                               .

     Signed ________ _____________, 2015.




                                         JUDGE PRESIDING




                                            3